Citation Nr: 1431057	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-08 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to increases in the ratings for lumbar strain with degenerative changes, L2-L3 (a low back disability), currently assigned "staged" ratings of 10 percent prior to October 1, 2011, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1968 and from August 1969 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for lumbar strain with degenerative changes, rated at 0 percent, effective August 4, 2005.  In August 2011, the case was remanded for additional development by a Veteran's Law Judge who is no longer with the Board.  The case has been reassigned to the undersigned.  An interim (October 2012) rating decision increased the rating to 10 percent, effective August 4, 2005, and 20 percent effective October 14, 2011.  As the increases are less than the maximum under the schedular criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  


FINDINGS OF FACT

1.  Prior to October 14, 2011, the Veteran's low back disability was not shown to have been manifested by limitation of thoracolumbar spine forward flexion to 60 degrees or less; by limitation of combined range of motion to less than 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; separately ratable neurological symptoms and/or incapacitating episodes of disc disease were not shown.

2.  From October 14, 2011, the Veteran's low back disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological and/or incapacitating episodes of disc disease are not shown.


CONCLUSION OF LAW

Ratings for the Veteran's low back disability in excess of 10 percent prior to October 14, 2011 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the August 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an October 2012 supplemental SOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137   (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in June 2006 and October 2011.  The Board finds that the examination reports (cumulatively) note sufficient clinical findings and contain informed discussion of the pertinent history and features of the disability to constitute medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3. 

Where the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered and "staged" ratings may be appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings See Fenderson v. West, 12 Vet. App. 119 (1999).  
 In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran's service-connected low back disability has been assigned a 10 percent rating, under Code 5237 (for lumbar strain).  Code 5237 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  As the October 2011 VA examiner noted a diagnosis of degenerative disc disease of the lumbar spine, service-connected, the low back disability may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whatever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

 An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating the low back disability based on such episodes would be inappropriate.

On June 2006 VA examination, the Veteran reported flare-ups of low back pain without radiation that occurred approximately every 3 to 4 months.  The flare-ups lasted 4 to 5 days, and were relieved by rest and aspirin.  He denied incapacitating episodes.  Examination of the spine revealed normal curvature.  The Veteran was nontender to palpitation, and there was no palpable muscle spasming.  Flexion was to 90 degrees, extension was to 30 degrees, and lateral flexion and rotation were to 30 degrees bilaterally.  There was no limitation of motion due to pain, weakness, fatigue or incoordination on repetitive testing.  Straight leg raising test was negative bilaterally and sensation was intact.  X-rays were interpreted as showing early degenerative changes at L2-L3.  Lumbar strain was diagnosed. 

An August 2007 VA treatment record notes the Veteran sought treatment for a flare-up of low back pain, which he had experienced for two weeks.  He reported no new trauma and no radiating pain. 

A September 2007 VA treatment record notes the Veteran received physical therapy for his low back.  He reported that pain increased with bending, sitting, rising, standing, and walking.  There was minimal loss of movement on flexion, and moderate loss of movement on extension.  An October 2007 VA treatment record notes the Veteran was experiencing improved symptoms with exercises. 

A February 2008 statement from the Veteran indicates that while he experienced some relief following physical therapy in October 2007, his low back pain had since flared-up again, making it difficult to drive.  He reported doing the exercises recommended to him in hopes of achieving some relief from his back pain. 

A June 2008 statement from the Veteran indicates that his back pain varied from day to day.  He reported that during flare-ups, his back pain prevented him from doing his routine tasks. 

An April 2009 VA treatment record notes the Veteran's continued back pain.  He reported daily pain and pain at night which interfered with his ability to sleep.  

A December 2009 statement from the Veteran indicates that during a flare-up of back pain, he has difficulty getting out of bed, restricted motion, and difficulty walking.  It also restricts his driving and ability to perform activities such as fishing, walking, and other routines.  
On October 2011 VA examination, the Veteran reported limited driving, sitting, standing, and walking due to his back pain.  He reported having used a cane approximately 3 times in the past year due to flare-ups of low back pain.  He reported daily pain which was constant, but did not radiate to his lower extremities.  There was weakness, stiffness, and fatigue.  There were no reported incapacitating episodes within the past 12 months.  He did report 3 to 4 flare-ups per year, lasting from 4 hours to 1 week.  Lumbar spondylosis was diagnosed and the examiner noted documented arthritis.  Forward flexion was to 70 degrees with painful motion beginning at 30 degrees.  Extension was to 20 degrees with painful motion beginning at 20 degrees.  After repetitive testing, forward flexion was to 50 degrees and extension was to 20 degrees.  Functional loss was noted as less movement than normal, weakened movement, incoordination, and pain on movement.  There was mild tenderness to palpitation over the lumbar musculature.  There was no indication of radiculopathy and neurological evaluation was normal.  The examiner noted the Veteran would do best in a sedentary job that does not require prolonged standing or walking.  

Prior to October 14, 2011

On close review of the record, the Board found no distinct period of time during this period when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  On June 2006 VA examination, thoracolumbar forward flexion was to 90 degrees, and the combined range of motion was greater than 120 degrees.  Additional factors that could provide a basis for an increase have been considered; however, it is not shown that the Veteran had any functional loss beyond that reflected by the 10 percent rating assigned.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The examination found no increase in impairment of function with repetitive testing (i.e., on use).  There is no evidence that the spine was ankylosed.  Consequently, the next higher (20 percent) rating under the General Rating Formula criteria is not warranted.  Incapacitating episodes are not shown (or alleged); further, disc disease was not diagnosed prior to October 2011.  
Neurological manifestations are to be separately rated under an appropriate Code.  However, neurologic evaluations were consistently normal, and there is no evidence of radiculopathy or other neurological manifestations during this period.  Therefore, a separate rating for neurological manifestations is not warranted.

From October 14, 2011

At no time from October 14, 2011 has there been evidence of forward flexion of the Veteran's thoracolumbar spine being limited to 30 degrees or less, nor is there any evidence of ankylosis of the entire thoracolumbar spine.  On October 2011 VA examination, forward flexion was to 70 degrees (albeit with pain); on repetitive-use testing, forward flexion was to 50 degrees, still substantially better than the limitation to 30 degrees that would warrant a 40 percent  rating.  As the symptoms and associated impairment of function of the low back disability fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher (40 percent) rating under the General Formula, a rating in excess of 20 percent under the General Formula criteria is clearly not warranted.  Once again, separately ratable neurological symptoms are neither shown nor alleged.

While a diagnosis of lumbar disc disease first appears during this period, incapacitating episodes are neither shown, nor alleged, and rating on such basis is not for consideration.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board has considered whether this matter warrants referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) explained the analytical steps necessary to determine whether referral for extraschedular consideration is warranted: It must first be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms and impairment resulting from the Veteran's low back disability fall squarely within the criteria for the schedular staged ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Notably, the record also does not show hospitalizations or marked interference with employability due to the back disability. 

On October 2011 VA examination, the Veteran indicated that he is retired and that his low back disability did not prevent him from working; therefore, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking ratings for lumbar strain with degenerative changes, in excess of 10 percent prior to October 14, 2011, and/or in excess of 20 percent from that date, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


